Citation Nr: 1144783	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  02-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral cervical radiculopathy at C5-C6-C8 levels of the upper extremities.  

2.  Entitlement to service connection for bilateral and central polyradiculopathy L4-L5-S1 of the lower extremities, claimed as right and left lower extremity radiculopathy and also claimed as sural nerve prolongation bilateral (peroneal neuropathy).  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, also claimed as psychological effects, mental condition, as secondary to service-connected disabilities.  

4.  Entitlement to an increased disability evaluation for cervical myositis, currently rated as 20 percent disabling.  

5.  Entitlement to an increased disability evaluation for lumbar paravertebral myositis, currently rated as 20 percent disabling.  

6.  Entitlement to an increased disability evaluation for abductors left hip myositis, currently rated as 10 percent disabling.  

7.  Entitlement to an increased disability evaluation for laceration of the left forearm, currently rated as 10 percent disabling.  

8.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  

[The issues of service connection for fibromyalgia and the claim for an effective date earlier than May 13, 2002, for the grant of a 20 percent disability evaluation for lumbar myositis are the subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, November 2007, and December 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto.

The Veteran appeared at a hearing before a local hearing officer in November 2008.  A transcript of the hearing is of record.  

The issues of service connection for bilateral and central polyradiculopathy L4-L5-S1 of the lower extremities, claimed as right and left lower extremity radiculopathy and also claimed as sural nerve prolongation bilateral (peroneal neuropathy), and service connection for an acquired psychiatric disorder, to include a depressive disorder also claimed as psychological effects, mental condition, as secondary to service-connected disabilities, as well as the issues of increased evaluations for cervical myositis, lumbar paravertebral myositis, abductors left hip myositis, and laceration scar of the left forearm, and the issue of a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Bilateral cervical radiculopathy at C5-C6-C8 levels of the upper extremities is not of service origin and is not etiologically related to the Veteran's service-connected cervical myositis.  


CONCLUSION OF LAW

Bilateral cervical radiculopathy at C5-C6-C8 levels of the upper extremities was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The current paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. and part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2010). 

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004). 

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. A. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33,422 (2000). 

In the present case, the current regulation provides that a baseline level of pre-existing disability must be established before aggravation will be conceded and that there must be an increase demonstrated from the previously established baseline.  This new regulation is less favorable to the Veteran than the prior regulation, which had not been interpreted as requiring that a specific baseline be found, and therefore will not be utilized.

Service treatment records do not reveal any complaints or findings of upper extremity radiculopathy.  Radiculopathy was also not demonstrated in close proximity to service.  

VA treatment records obtained in conjunction with Veteran's claim reveal that he had been diagnosed as having neuralgia, neuritis, and radiculitis in 2007 and 2008.  

In a May 2007 medical report, L. C., M.D., the Veteran's private physician, indicated that the Veteran had cervical C3-4 disc protrusion-post osteophyte, C4-5 post osteophyte disc protrusion, C5-C6 irregular osteophytosis-spinal canal stenosis, C6-C7 disc protrusion and irregular osteophytosis, per MRI study done in March 2006.  The Veteran was also noted to have been found to have polyradiculopathy central (bilaterally) C5, C6, C8, by EMG performed in March 2006.  

In a September 2007 VA examination report, the results of a private MRI performed that same month were noted.  Testing revealed a normal cervical cord, no herniated nucleus pulposus, early osteoarthritic changes at C6-7 with mild canal stenosis and uncovertebral joint disease at C6-7 and T1-2 with indentation of the dural sac at T1-T2 on the left.  

A private MRI of the cervical spine performed in October 2008 revealed multilevel C spine osteophyte findings and stable multilevel spondylosis, more prominent at C6-7.  

October 2008 private EMG testing revealed motor median nerve focal compression neuropathy; bilateral moderate carpal tunnel syndrome; left Guyon's syndrome, bilateral cubital syndrome; moderate bilateral ulnar sensory neuropathy; and cervical polyradiculopathy at bilateral C5, C6, and C8 levels.  The examiner indicated that the polyradiculopathy at C5, C6, and C8 levels was acute due to polyphasic potentials to active muscles contraction in all muscle innervated by the before mention nerve affected.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2008.  The examiner indicated that the claims folder was available and had been reviewed.  Following examination, the examiner rendered diagnoses of cervical myositis; cervical mild broad based disc bulge/protrusion which indents the ventral aspect of the cord, C6-7 bilateral uncovertebral hypertrophy and a posterior disc osteophyte complex and hypertrophy of the ligamentum flavum resulting in moderate canal stenosis and mild biforaminal narrowing by MRI of the cervical spine; and bilateral cervical polyradiculopathy at C5-C6-C8 levels by EMG of the upper extremities and cervical paravertebral muscles.  

The examiner indicated that the radiculopathy of the upper extremities confirmed by EMG was due to cervical discogenic disease (protrusion) and degenerative joint disease (with disc osteophyte complex) because the cervical nerve was compressed by these two pathological conditions (cervical degenerative disc disease and degenerative joint disease).  

In the rationale section of the report, the examiner noted that the Veteran had had a MRI of the cervical spine performed in September 2007 which revealed a normal cervical cord, no herniated nucleus pulposus, early osteoarthritic changes at C6-7 with mild canal stenosis and uncovertebral joint disease at C6-7 and T1-2 with indentation of the dural sac at T1-T2 on the left.  

The examiner then noted that an October 2008 MRI showed cervical discogenic disease which was not present on study done in September 2007, pointing out that discogenic disease occurred between September 2007 and October 2008, both studies done several years after service. 

Service connection is not warranted for bilateral cervical radiculopathy at C5-C6-C8 levels of the upper extremities on a direct or secondary basis.  The Veteran's service treatment records are devoid of any complaints or findings of radiculopathy.  There were also no findings of radiculopathy in the years immediately following service.  There is also no competent medical evidence of record relating any current bilateral cervical radiculopathy at C5-C6-C8 levels of the upper extremities to the Veteran's period of service and the Veteran has not indicated that it is his belief that his radiculopathy had its onset in service. 

As it relates to the Veteran's claim that he currently has bilateral cervical radiculopathy at C5-C6-C8 levels of the upper extremities due to his service-connected cervical myositis, the Board notes that the only competent medical opinion of record is negative as it relates to the Veteran's claim of secondary service connection.  The November 2008 VA examiner, following a comprehensive review of the claims folder and a thorough examination of the Veteran, indicated that the Veteran's bilateral upper extremity radiculopathy was less likely as not secondary to cervical myositis and more likely related to cervical discogenic disease with degenerative joint disease.  While the Board notes that the record shows that that Dr. L. C., in his May 2007 repot, diagnosed the Veteran as having cervical C3-4 disc protrusion-post osteophyte, C4-5 post osteophyte disc protrusion, C5-C6 irregular osteophytosis-spinal canal stenosis, C6-C7 disc protrusion and irregular osteophytosis per MRI study done in March 2006, and that one of the bases/rationale provided by the VA examiner to support his claim was that the Veteran was not diagnosed with such findings at the time of a September 2007 private MRI, his conclusion is that the Veteran's cervical radiculopathy was related to the cervical degenerative disc and joint disease, as opposed to the service-connected cervical myositis.  Thus, regardless of the discrepancy in the dates of onset of the degenerative disc and joint disease, the conclusion remains the same, that the Veteran's cervical radiculopathy is not secondary to his service-connected myositis.  

The Board has considered the Veteran's contention that his current cervical radiculopathy is caused or aggravated by his service-connected cervical myositis.  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board finds that a lay person is not be competent to offer an opinion on a matter clearly requiring medical expertise, such as linking cervical radiculopathy his service-connected cervical myositis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, his lay statements cannot establish a link between these disabilities. 

Because there is no competent evidence linking the claimed bilateral cervical radiculopathy at C5-C6-C8 levels of the upper extremities to service or a service-connected disease or disability, the preponderance of the evidence is against the claim for service connection, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

With respect to the service connection claim, a pre-adjudicatory RO letter dated in November 2008 provided substantially compliant generic VCAA notice particular to the claims on appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

In this respect, this letter advised the Veteran of the types of evidence deemed necessary to substantiate his claim as well as the relative duties on the part of himself and VA in developing his claim.  The Veteran was also with notice as to the disability rating and effective dates.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, his VA clinical records, and those private medical records which the Veteran authorized VA to obtain on his behalf that are available.  There are no outstanding requests to obtain any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.

The Veteran was also afforded a VA examination in November 2008 in conjunction with his claim for service connection.  The opinion rendered by the examiner is sufficient in order to properly address the Veteran's claim.  Furthermore, the examination report is supplemented by the private and VA treatment records associated with the claims folder. 

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral cervical radiculopathy at C5-C6-C8 levels of the upper extremities is denied.  


REMAND

As it relates to the claim of service connection for an acquired psychiatric disorder, the Board notes that the Veteran was afforded a VA psychiatric examination in May 2007, at which time the Veteran was diagnosed as having a depressive disorder, NOS.  The examiner indicated that the Veteran's psychiatric disorder was not caused by or a result of his service-connected medical conditions, namely, limited motion of the lumbar spine, limited flexion of the thigh, lumbosacral or cervical strain or superficial scars.  

As noted above, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The May 2007 VA examiner did not address the question of aggravation.  The examiner also did not address whether the disorder how its onset in service or the one year presumptive period following service.  

As it relates to the claim of service connection for bilateral and central polyradiculopathy L4-L5-S1 of the lower extremities, claimed as right and left lower extremity radiculopathy and also claimed as sural nerve prolongation bilateral (peroneal neuropathy) the Board notes that at the time of a November 2008 VA examination, the Veteran was diagnosed as having bilateral and central polyradiculopathy L4-L5-S1.  The examiner indicated that he could not render an opinion as to whether the bilateral lower extremity radiculopathy was secondary to the lumbar myositis without resort to speculation.  The opinion was, however, offered without an explanation or rationale as to why the requested opinion could not be entered without resort to speculation.  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Court has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 281 (2010).  As the Court noted in Jones:  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. 

This does not mean that a medical examiner must provide a conclusive opinion.  The Court further noted in Jones that there are instances where an inconclusive medical opinion is legitimate:  Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion.  There are limits to even the most current medical knowledge.  In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed.  Similarly, the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition. 

Here, unfortunately, based on recent Court determinations, the basis for the medical opinion is not clear.  As such, additional clarifying opinion is required. 

As it relates to the claims for increased evaluations for cervical myositis, lumbar paravertebral myositis, abductors left hip myositis, and laceration of the left forearm, the Board notes that subsequent to the issuance of the last supplemental statement of the case, the Veteran was afforded an additional VA examination to determine the severity of each claimed disability in April 2011.  The RO has not had the opportunity to review the claim in light of the additional evidence added to the record following the issuance of the last supplemental statement of the case.  The RO's actions, following a review of the additional examination reports, may also have an impact upon the Veteran's request for a TDIU.  In this case, the RO did not readjudicate the Veteran's claims based upon the receipt of relevant new evidence and the Veteran has not waived RO consideration of this evidence in the first instance.  The law requires that the RO initially consider this evidence, re-adjudicate the claims, and issue an appropriate supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37.  As such, a remand is warranted.

The Board further notes that the TDIU issue is inextricably intertwined with the above described increased rating issues.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claims.  See Holland v. Brown, 6 Vet. App. 443 (1994).  The determination of disability ratings for each service-connected disability is an integral part of the evaluation of a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder to the examiner who performed the May 2007 VA examination.  Following a review of the claims folder, the examiner should render an opinion as to whether it was at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder, if found, is related to the Veteran's period of active service?  If not, is it at least as likely as not that the Veteran's service-connected disorders caused or aggravated (permanently worsened) any current acquired psychiatric disorder?  The examiner should provide rationales for these opinions. 

If the examiner is not available, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current psychiatric disorder, with the examiner, following a review of the claims folder, rendering the above requested opinion with rationale to support the opinions.  

2.  If available, return the claims folder to the examiner who performed the November 2008 VA examination.  Following a review of the claims folder, the examiner must render an opinion as to whether it was at least as likely as not (50 percent probability or greater) that any bilateral and central polyradiculopathy L4-L5-S1 is related to the Veteran's period of active service?  If not, is it at least as likely as not that the Veteran's service-connected disorders caused or aggravated (permanently worsened) any current bilateral and central polyradiculopathy L4-L5-S1?  If the examiner cannot render such opinion without resort to speculation he should provide detailed rationale for such a conclusion.  The examiner should provide rationales for all opinions. 

If the examiner is not available, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any bilateral and central polyradiculopathy L4-L5-S1, with the examiner, following a review of the claims folder, rendering the above requested opinion with rationale to support the opinions.  

3.  Review the claims file.  If any development is incomplete, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998).   

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


